Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2015

                                      No. 04-15-00005-CV

                   IN THE ESTATE OF JACK HIROMI IKENAGA SR.,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2011-PC-4330
                       Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER
       Appellees Jack Ikenaga, Jr., William D. Bailey, Temporary Administrator of the Estate of
Jack Ikenaga Sr., Nancy Sumners, Christine Ikenaga, Patrick Gasiorowski, and Eric J. Goodman
intend to file a single brief. Appellees’ brief was due on July 24, 2015. See TEX. R. APP. P.
38.6(b). We granted an unopposed first motion for a forty-five day extension of time to file their
brief until September 8, 2015. On August 31, 2015, Appellees filed a second motion for an
extension of time to file the brief until September 23, 2015, for a total extension of sixty days.
      Appellees’ motion is GRANTED. Appellees must file their brief with this court by
September 23, 2015. See id. NO FURTHER EXTENSIONS OF TIME TO FILE
APPELLEES’ BRIEF WILL BE GRANTED.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court